Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 1 of 19 PageID #: 485




                                                                        E

                                                                        X

                                                                        H

                                                                        I

                                                                        B

                                                                        I

                                                                        T



                                                                        A
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 2 of 19 PageID #: 486
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 3 of 19 PageID #: 487
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 4 of 19 PageID #: 488
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 5 of 19 PageID #: 489
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 6 of 19 PageID #: 490
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 7 of 19 PageID #: 491
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 8 of 19 PageID #: 492
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 9 of 19 PageID #: 493
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 10 of 19 PageID #: 494
FILED: KINGS COUNTY CLERK 01/30/2013                                         INDEX NO. 500469/2013
       CaseNO.
NYSCEF DOC. 1:18-cv-07178-ENV-JO
               2                   Document 45-2 Filed 06/01/20 Page 11 of 19 PageID
                                                                      RECEIVED       #: 495
                                                                                NYSCEF:  01/30/2013




                                   Exhibit A
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 12 of 19 PageID #: 496
FILED: KINGS COUNTY CLERK 01/30/2013                                         INDEX NO. 500469/2013
       CaseNO.
NYSCEF DOC. 1:18-cv-07178-ENV-JO
               3                   Document 45-2 Filed 06/01/20 Page 13 of 19 PageID
                                                                      RECEIVED       #: 497
                                                                                NYSCEF:  01/30/2013




                                   Exhibit B
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 14 of 19 PageID #: 498
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 15 of 19 PageID #: 499
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 16 of 19 PageID #: 500
FILED: KINGS COUNTY CLERK 01/30/2013                                         INDEX NO. 500469/2013
       CaseNO.
NYSCEF DOC. 1:18-cv-07178-ENV-JO
               4                   Document 45-2 Filed 06/01/20 Page 17 of 19 PageID
                                                                      RECEIVED       #: 501
                                                                                NYSCEF:  01/30/2013




                                   Exhibit C
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 18 of 19 PageID #: 502
Case 1:18-cv-07178-ENV-JO Document 45-2 Filed 06/01/20 Page 19 of 19 PageID #: 503
